ORDER
PER CURIAM:
Adam Bridgewater appeals from the motion court’s denial of his Rule 24.035 motion. Bridgewater argues that the motion court erred because he received ineffective assistance of counsel in that his trial counsel failed to explain that by entering an open plea, Bridgewater faced the full range of punishment, including consecutive life sentences. Bridgewater claims that if his trial counsel would have informed him of the possibility of consecutive life sentences, he would not have pleaded guilty. We affirm. Rule 84.16(b).